
	
		II
		110th CONGRESS
		1st Session
		S. 2105
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2007
			Mr. Hagel introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for the establishment of the Federal Health
		  Care Board.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Federal Health Care Board Act of
			 2007.
		2.Federal Health
			 Care Board
			(a)Federal health
			 care board
				(1)Establishment
					(A)In
			 generalThere is established an independent agency in the
			 executive branch of the United States Government to be known as the Federal
			 Health Care Board (in this section referred to as the
			 Board).
					(B)CompositionThe
			 Board shall be composed of—
						(i)the
			 members of the Board of Governors described in paragraph (3); and
						(ii)the members of
			 the 12 Regional Boards described in paragraph (4)(B).
						(2)Duties of
			 board
					(A)Access,
			 quality, and costThe Board shall—
						(i)ensure that
			 Americans have access to health insurance and provide certain basic facts about
			 health care services prior to receiving the care;
						(ii)ensure providers
			 are delivering safe, evidence-based, high quality care, and are transparent
			 about pricing through disclosure of actual costs;
						(iii)demand
			 transparency for disclosure of actual costs and pricing from providers and
			 payers through an information clearinghouse;
						(iv)establish—
							(I)a national
			 standard for a basic health insurance plan, including a basic minimum policy
			 and the regional cost for such policy;
							(II)a national
			 protocol and standard for secure, universal, and individual electronic medical
			 record;
							(III)loan
			 forgiveness programs for health care providers who serve in underserved
			 areas;
							(IV)scholarship
			 programs for health care providers who serve in underserved areas;
							(V)a national
			 standard for public health services, including safety net providers; and
							(VI)model dispute
			 resolution procedures for malpractice claims that States may adopt; and
							(v)carry out the
			 activities as provided under paragraph (4).
						(B)MonitoringThe
			 Board shall monitor progress toward the objectives identified in subparagraph
			 (A).
					(3)Board of
			 governors
					(A)NumberThe
			 Board of Governors shall be composed of 12 members who shall be appointed by
			 the President with the advice and consent of the Senate, of whom 1 shall be
			 appointed from each of the 12 regions described in paragraph (4)(A). The
			 President shall appoint individuals to serve on the Board of Governors not
			 later than 180 days after the date of enactment of this Act.
					(B)Terms
						(i)In
			 generalA member of the Board of Governors shall be appointed for
			 a term of 14 years.
						(ii)LimitationA
			 member of the Board of Governors shall not be eligible for reappointment if
			 such individual served a full term of 14 years.
						(C)Chairperson;
			 vice-chairperson
						(i)In
			 generalThe President shall appoint, with the advice and consent
			 of the Senate, 1 member of the Board of Governors to be Chairperson of the
			 Board, and 1 member of such Board to be Vice-Chairperson of the Board.
						(ii)TermA
			 member appointed as Chairperson or Vice-Chairperson under subclause (I) shall
			 serve as Chairperson or Vice-Chairperson for a term of 4 years.
						(D)Vacancies
						(i)In
			 generalA vacancy on the Board of Governors shall be filled in
			 the same manner in which the original appointment was made and shall be subject
			 to any conditions which applied to the original appointment.
						(ii)Filling
			 unexpired termAn individual appointed to fill a vacancy shall be
			 appointed for the unexpired term of the members replaced and may be reappointed
			 to serve a full 14-year term.
						(E)SelectionThe
			 members of the Board of Governors shall be individuals with significant health
			 care expertise, including expertise in clinical health care, health care
			 quality research, public health, health care research, purchaser organizations,
			 rural health care, the uninsured, chronic disease management, long-term care,
			 nursing, primary care, vision care, dental care, mental health care, and health
			 care higher education.
					(4)Regional
			 boards
					(A)EstablishmentNot
			 later than 1 year after the appointment of the initial members of the Board of
			 Governors, the Board of Governors shall establish 12 regions of the United
			 States.
					(B)Regional
			 boards
						(i)In
			 generalIn each of the 12 regions established under subparagraph
			 (A), there shall be established a Regional Board. Each Regional Board shall be
			 based in a major United States city.
						(ii)CompositionEach
			 Regional Board shall be composed of 8 members who shall be—
							(I)health care
			 experts; and
							(II)appointed by the
			 members of the Board of Governors.
							(iii)TermA
			 member of a Regional Board shall be appointed for a term of 8 years.
						(iv)Duties of
			 regional boardsEach Regional Board shall provide the Board of
			 Governors with considerations that are relevant to the population served by
			 such Regional Board.
						(5)Contracting
			 authoritySubject to the availability of funds, the Board may
			 enter into contracts and make other arrangements, as may be necessary to carry
			 out the duties described in paragraph (2).
				(6)StaffUpon
			 the request of the Board, the President may detail, on a reimbursable basis,
			 any of the personnel of the Department of Health and Human Services, including
			 the National Institutes of Health, the Health Resources and Services
			 Administration, the Agency for Healthcare Quality and Research, and the Centers
			 for Medicare & Medicaid Services, to the Board to assist in carrying out
			 this subsection.
				(7)Reports to
			 congressNot later than 1 year after the establishment of the
			 Board, and annually thereafter, the Board shall submit a report to Congress.
			 Each such report shall include—
					(A)an inventory of
			 recommendations for improved coordination and integration of policy and
			 programs;
					(B)an assessment of
			 achievement of the objectives identified under paragraph (2) and
			 recommendations for realizing such objectives; and
					(C)recommendations
			 regarding Federal regulations or administrative policies.
					(b)Appropriation
				(1)In
			 generalOut of funds in the Treasury not otherwise appropriated,
			 there are appropriated to carry out this section such sums as may be necessary
			 for the period of fiscal years 2008 through 2012.
				(2)AvailabilityFunds
			 appropriated under paragraph (1) shall remain available for expenditure through
			 fiscal year 2012.
				
